Citation Nr: 9912119
Decision Date: 05/26/99	Archive Date: 08/06/99

DOCKET NO. 93-22 867               DATE MAY 26, 1999

CORRECTED DECISION

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

ORDER

The following correction is made in a decision issued by the Board
in this case on April 30,1998:

On lines 2-3, paragraph 2, page 10, "because the veteran is already
receiving a total schedular rating for service-connected post
traumatic stress disorder, and" should be deleted.

JEFF MARTIN
Member, Board of Veterans' Appeals

Citation Nr: 9912119  
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-22 867 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating greater than 60 percent for 
service-connected asthma.

2.  Entitlement to a total disability rating for individual 
unemployability.

3.  Entitlement to an effective date prior to October 7, 
1996, for an award in excess of 30 percent for service-
connected asthma.


REPRESENTATION

Appellant represented by:The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in March 1991 and March 1998, 
in which the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to an increased rating for his service-
connected asthma, entitlement to a total disability rating 
for individual unemployability and entitlement to an 
effective date prior to October 7, 1996, for the assignment 
of a rating in excess of 30 percent.  The veteran 
subsequently perfected appeals of these decisions.  A hearing 
on these claims was held in Atlanta, Georgia, on December 10, 
1998, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In an August 1995 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO granted the veteran an increase in his 
assigned evaluation to 60 percent.  However, because this 
does not constitute a grant of full benefits since a total 
schedular evaluation is possible, this case is properly 
before the Board for appellate consideration.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The veteran submitted evidence to the record during and after 
his December 1998 hearing before a member of the Board.  
Accompanying this evidence the veteran submitted a waiver of 
his right to have the RO make the initial review and 
evaluation of this evidence.  See 38 C.F.R. § 20.1304(c) 
(1998).  Therefore, the Board will properly consider this 
evidence in evaluating the veteran's claims.

FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's asthma is manifested by a Forced Expiratory 
Volume reading fluctuating from 19 percent to 54 percent, 
weight loss, and the use of corticosteroids.

3.  The veteran's claim of entitlement to a rating greater 
than 30 percent for his service-connected asthma was denied 
by an unappealed February 1989 Board decision.

4.  On November 19, 1990, the RO received a claim of 
entitlement to an increased rating for his service-connected 
asthma.

5  The evidence first indicates that the veteran's asthma had 
increased in severity on October 7, 1996, the date the new 
regulations went into effect.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating greater than 60 
percent for service connected asthma are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.96, Diagnostic Code 
6602 (1998).

2.  The criteria for assigning an effective date prior to 
October 7, 1996, for an award in excess of 30 percent for 
service-connected asthma are not met.  38  U.S.C.A. §§ 5107, 
5110, 7105 (West 1991); 38 C.F.R. §§ 3.105(a), 3.400, 4.96, 
Diagnostic Code 6602 (1996 & 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to a rating greater than 60 percent for 
asthma.

The veteran contends that his asthma is of sufficient 
severity to warrant a rating greater than 60 percent.  His 
contentions regarding the increase in severity of his asthma 
constitute a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the VA has met its statutory obligation to assist him in 
the development of his claim. 38 U.S.C.A. § 5107(a) (West 
1991).

The veteran's claim of entitlement to service connection for 
asthma was originally granted by the RO in a November 1977 
decision and assigned a 10 percent disability evaluation, 
effective January 15, 1976.  In a June 1982 Board decision, 
the veteran was granted an increased evaluation to 30 
percent, which was made effective May 4, 1980.  This rating 
was confirmed in RO decisions dated in August 1982, September 
1983, and October 1987, as well as Board decisions in October 
1985, March 1987 and February 1989.  In a March 1991 decision 
the RO again denied the veteran's request for a higher 
rating, and the veteran perfected an appeal of this denial.  
Subsequent to an August 1995 Board remand, in a May 1997 
decision, the RO granted the veteran an increase in the 
evaluation of his asthma to 60 percent disabling, effective 
October 7, 1996.  The veteran has maintained his disagreement 
with the assignment of this rating.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.96 (1998) (Schedule), the RO ascertained the severity of 
the veteran's asthma by application of the criteria set forth 
in Diagnostic Code 6602, under the revised regulations.  
Pursuant to the revised regulations, a 100 percent evaluation 
is warranted for FEV-1 less than 40-percent predicted, or; 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) of less than 40 percent, or; more 
than one attack per week with episodes of respiratory 
failure, or; asthma that requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. 4.96, Diagnostic Code 
6602 (1998).  

The Board notes that the veteran's claim was pending at the 
time the regulations governing the evaluation of bronchial 
asthma were amended, and that, as required by the United 
States Court of Appeals of Veterans Claims (Court), the RO 
determined that the new regulations, effective October 7, 
1996, were more favorable to the veteran and applied those 
regulations to the veteran's claim.  See DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In keeping with the requirements 
established by the Court in Karnas, the Board will also make 
a determination as to which set of regulations are most 
favorable to the veteran, and apply those to his claim.

Under the regulations in effect prior to the 1996 amendment 
(former regulations), a 100 percent rating for asthma was 
assigned for a pronounced impairment manifested by asthmatic 
attacks very frequently with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996).

Under both the new and old criteria, ratings for coexisting 
respiratory conditions will not be combined with each other; 
a single rating will be assigned under the diagnostic code 
which reflects the predominant disability with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96(a) 
(1998).  

The evidence of record reveals that the veteran was treated 
monthly at a private medical facility for his asthma during 
the period from December 1989 to the present.  His 
exacerbations were successfully treated with medication, and 
there is no indication of significant weight loss in these 
records until 1998 when the record reveals that he lost 25 
pounds in 2 to 3 months.  The veteran's exacerbations were 
brought on by smoking, failure to comply with medication, 
alcohol abuse (until recently when he stopped drinking), 
exertion and allergies.  In April 1990, a private medical 
record showed his FEV-1 to be 49 percent.  An October 1996 VA 
examination report documented an FEV-1/FVC of 52 percent 
indicating moderate to severe asthma.  Also in October 1996, 
a private medical report indicated a FEV-1 of 28 percent.  In 
February 1997 another private treatment record shows his FEV-
1 to be 27 percent due to smoking and non-compliance, and his 
FEV-1 is noted to be 32 percent and 34 percent in April and 
May 1997.  In July 1997 his FEV-1 was 53 percent, and in 
October 1997 his FEV-1 fluctuated from 41 percent to 54 
percent, with a VA compensation examination report indicating 
an FEV-1 of 52 percent.  February 1998 indicates an FEV-1 of 
49 percent and May 1998 shows a fluctuation of 40 percent to 
48 percent.  In a December 1998 statement submitted by a 
private medical treatment professional, the veteran is noted 
to have an FEV-1 that fluctuates between 19 percent and 54 
percent.  The author also states that he has been seen 
monthly since March 1996, and that the veteran cannot work 
due to his asthma and that he has life threatening attacks on 
mild exertion.  Additionally, she states that he is treated 
aggressively with systemic corticosteroids.  His October 1996 
VA examination report notes that the veteran was not using 
long term steroids for his asthma at that time.  The records 
also reveal that he has never been intubated for his asthma, 
and although he has been hospitalized, the record reveals 
that these hospitalizations have been for pneumonia, most 
recently in February 1996.  Other than pneumonia, his chest 
x-rays have been negative.  

As noted, the veteran has evidence of FEV-1 readings below 
the level required for a total rating under the revised 
regulations.  However, there is no indication of frequent 
asthmatic attacks, that is more often than once a week, and, 
despite recent marked weight loss, he has no medical evidence 
of severe dyspnea between attacks or other evidence of a 
severe impairment of health due to his asthma.  Consequently, 
the Board finds that the revised regulations are more 
favorable to the veteran.  Accordingly, the criteria for the 
revised regulations will be applied to the veteran's claim.  

As previously discussed in the medical evidence, in October 
1996 the veteran was reported to have an FEV-1 of 28 percent, 
which is less than 40 percent required under the revised 
regulations for a total rating.  Although his FEV-1 has 
fluctuated since October 1996, it has fluctuated below and 
above the required level, and most recently the veteran has 
begun to display other criteria such as the use of systemic 
corticosteroids and weight loss.  Accordingly, the Board 
finds that a total rating is warranted for his asthma under 
the revised regulations.  

Moreover, based on the evidence of record, the Board finds 
that the veteran's increase in severity was first factually 
ascertainable on October 1, 1996, the date of the pulmonary 
function test in question.  However, since the revised 
regulations did not go into effect until October 7, 1996, the 
Board finds that there is no legal basis for extending the 
effective date for his total rating to a date prior to this 
date.  Accordingly, the Board grants the veteran an increased 
rating of 100 percent effective October 7, 1996.  See 
38 C.F.R. §§ 3.400(o)(1), (o)(2) (1998).  

Given that the Board has granted a total rating for the 
period from October 7, 1996, there is no need to address 
whether the RO should have considered assigning an 
extraschedular evaluation for this period since the veteran 
cannot receive a higher rating.  However, for the period from 
November 19, 1990, the date the veteran filed his claim of 
entitlement to rating greater than 30 percent, to October 7, 
1996, the date the total rating becomes effective, an 
extraschedular rating may be considered.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

2.  Entitlement to an effective date prior to October 7, 
1996, for the assignment of rating greater than 30 percent 
for asthma.

With regard to the veteran's claim of entitlement to an 
effective date prior to October 7, 1996, for the assignment 
of a rating greater than 30 percent for his service-connected 
asthma, the veteran contends that he is entitled to an 
effective date in 1982.  After a review of the record, the 
Board finds that the veteran is not entitled to an effective 
date prior to October 7, 1996 for a rating greater than 30 
percent.

The basic facts are as follows.  On November 19, 1990, the 
veteran filed a claim of entitlement to a rating in excess of 
30 percent for his service-connected asthma.  In a March 1991 
decision the RO denied the veteran's request for a higher 
rating, and the veteran perfected an appeal of this denial.  
The Board remanded the case in August 1995, and after 
additional development, in a May 1997 decision, the RO 
granted the veteran an increase in the evaluation of his 
asthma to 60 percent under the revised regulations, effective 
October 7, 1996, the date the revised regulations went into 
effect.  The veteran perfected an appeal of this decision 
asserting that the effective date should be in 1982 when his 
symptoms began.

Applicable regulatory provisions stipulate that an effective 
date for an increase in disability compensation shall be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (1998).  The 
regulations, however, also stipulate that an effective date 
for an increase in disability compensation shall be the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2) (1998); see also 
38 U.S.C.A. § 5110(b)(2) (West 1991).  In other words, the 
effective date for an increased rating is the date that the 
evidence first shows that an increase is appropriate, if the 
request for an increased rating was received within one year 
of that date.  If the request was received more than one year 
from that date, the effective date is the date that the 
request was received.

In the present case, because the revised regulations did not 
go into effect until October 7, 1996, and the veteran has 
already been assigned a total rating from this date forward, 
the only applicable regulations are the former regulations in 
effect prior to October 7, 1996.  Under the former 
regulations, a 60 percent rating is warranted for a severe 
impairment manifested by frequent attacks of asthma (one or 
more attacks weekly); marked dyspnea on exertion between 
attacks with only temporary relief by medication; the 
preclusion of anything more than light manual labor.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

As discussed above, the medical evidence prior to October 
1996 indicates that the veteran's asthmatic exacerbations 
occurred monthly, not weekly, and they were relieved by 
medication, contrary to the regulatory requirements for an 
increased rating.  Additionally, despite the veteran's 
unemployment, there is no medical evidence that he was unable 
or precluded from anything more than light manual labor 
because of his asthma.  Although there is a letter from a 
private medical person stating that the veteran cannot work 
that is dated in April 1994, the letter includes a notation 
that the veteran has stated that the correct date of the 
letter was in 1997.  This correction is credible since the 
medical professional in question subsequently indicates that 
she did not begin treating the veteran until 1996, thus 
making it impossible for her to have assessed his condition 
in 1994.  Consequently, there is no evidence that a rating 
greater than 30 percent was factually ascertainable or that 
entitlement to an increase arose prior to October 7, 1996, 
the date assigned his increase.  With regard to the veteran's 
contention that the effective date should be 1982, aside from 
the reasons discussed above, this date is not possible since 
there is a February 1989 Board decision finding that the 
veteran was not entitled to a rating greater than 30 percent.  
Accordingly, his claim of entitlement to an earlier effective 
date for an increase in the evaluation of his service 
connected asthma is denied.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability because of 
service-connected asthma.

With regard to the veteran's claim for a total disability 
rating due to individual unemployability, because the veteran 
is already receiving a total schedular rating for service-
connected post traumatic stress disorder, and in light of the 
Board's decision to grant a total schedular rating for his 
service-connected asthma, his claim for a total rating based 
on individual unemployability is moot.  See 38 C.F.R. § 4.16 
(1998) (where the schedular rating is less than total, a 
total disability rating for compensation may be assigned when 
the disabled person is unemployable).  


ORDER

Entitlement to a 100 percent rating for asthma is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits. 

Entitlement to an effective date prior to October 7, 1996, 
for the award of a rating in excess of 30 percent for 
service-connected asthma is denied.


           
     JEFF MARTIN
     Member, Board of Veterans' Appeals



 

